          Case 4:17-cv-03824-PJH Document 78 Filed 01/04/19 Page 1 of 2




1990 N. CALIFORNIA BLVD.                                                  L. T   I M O T H Y   FISHER
SUITE 940                                                                        Tel: 9 2 5 . 3 0 0 . 4 4 5 5
WALNUT CREEK, CA 94596                                                           Fax: 9 2 5 . 4 0 7 . 2 7 0 0
www.bursor.com                                                              ltfisher@bursor.com

                                         January 4, 2019

Via ECF

The Honorable Phyllis J. Hamilton
United States District Court
Oakland Courthouse, Courtroom 3 - 3rd Floor
1301 Clay Street
Oakland, CA 94612

Re:    Gregorio v. The Clorox Company, 17-cv-03824-PJH

Dear Judge Hamilton:

        The Parties in the above-captioned matter submit this joint letter motion pursuant to
Civil. L. R. 7-11 and the Case Management And Pretrial Order (ECF No. 64) issued in this case
in order to request a brief extension of hearing date set for class certification and to set the
briefing schedule for that motion.

        The hearing on Plaintiffs’ class certification motion is currently set for May 29, 2019.
The Parties jointly request that the Court extend the hearing date by two and a half months and
enter the following schedule for briefing and expert discovery:

          May 15, 2019           Plaintiffs to file motion for class certification

          July 10, 2019          Defendant to file opposition to class certification

          July 31, 2019          Plaintiffs to file reply in support of class certification

          August 14, 2019        Hearing on class certification

          September 16, 2019     Disclosure of experts

          October 7, 2019        Disclosure of rebuttal experts

          October 31, 2019       Expert discovery cutoff

        Given the impacted work schedules of counsel for both parties, the time-consuming
nature of the discovery yet to be completed, and the discovery that will have to take place during
the class certification briefing itself, there is good cause for the Court to agree to this brief
         Case 4:17-cv-03824-PJH Document 78 Filed 01/04/19 Page 2 of 2
                                                                                         PAGE  2 




extension. The Parties have not previously requested an extension related to this motion. This
extension will not affect any of the other dates set forth in the Case Management And Pretrial
Order.

                                       Very truly yours,




                                       L. Timothy Fisher
